Case 4:18-cv-00729 Document 36 Filed in TXSD on 01/03/19 Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                January 04, 2019
                                                               David J. Bradley, Clerk
Case 4:18-cv-00729 Document 36 Filed in TXSD on 01/03/19 Page 2 of 2
